Citation Nr: 1401738	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-44 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to service connection for tuberculosis (TB).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In an August 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for depression and TB.  Then in a June 2010 rating decision, the RO, in relevant part, denied service connection for PTSD.  

The matter on appeal has been remanded by the Board for additional development. In August 2012, the Board instructed the RO (via the AMC) to obtain VA medical examinations for the Veteran's claimed conditions.  In March 2013, the Veteran underwent a VA Psychological and TB examination.  The AMC readjudicated the Veteran's claims in a September 2013 supplemental statement of the case (SSOC). The Veteran's claims file has been returned to the Board for further appellate review.

A March 2013 VA examination reflects a diagnosis of PTSD and major depressive disorder.  Pursuant to Clemons v. Shinseki, 22 Vet. App. 128 (2009), the issue is as stated on the title page.

In March 2013, the Veteran's representative requested to cancel that the hearing scheduled for May 10, 2013.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  




FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether an acquired psychiatric disorder, to include PTSD as a result of military sexual trauma (MST) and MDD, was incurred as a result of service.  

2.  The medical evidence of record documents a positive tuberculin purified protein derivative (PPD) test; however, the medical evidence of record does not show a confirmed diagnosis of active tuberculosis during service, within three years following discharge, or at any time since service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection is warranted for an acquired psychiatric disability; specifically, PTSD based on MST and MDD.  38 U.S.C.A. § 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2.  The criteria for entitlement to service connection for TB have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

As was alluded to in the Introduction, the Board remanded the Veteran's claims in August 2012 for additional evidentiary development.  In particular, the Board instructed the RO to obtain VA medical examinations for the Veteran's claimed conditions.  In March 2013, the Veteran underwent VA Psychological and TB examinations.  The VA examiners provided opinions as to the etiology of the Veteran's diagnosed conditions with supporting rationale.  As noted above, the AMC then readjudicated the Veteran's claims in a September 2013 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  

The claim of service connection for an acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder has been granted, as discussed below.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
 
As for the claim of service connection for TB, the RO provided pre-adjudication VCAA notice by letter dated in June 2009.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  As discussed above, a VA examination was obtained in March 2013 whereby the examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


Laws and Regulations


Service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d). 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id. 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096  (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  If, on the other hand, a condition is noted when entering service, during the enlistment examination, then the veteran, not VA, has this burden of proof of showing the preexisting condition was aggravated during or by his or her service beyond its natural progression. 

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id. 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a). 

Where the Veteran's claimed stressor (the event which caused her PTSD) is not related to combat with the enemy, the veteran's lay testimony alone is generally insufficient to establish the occurrence of said stressor.  38 C.F.R. § 3.304(f).  However, in Patton v. West, 12 Vet. App. 272 (1999), the court held that special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton also held that medical evidence could be used to corroborate the veteran's claimed stressor in personal assault PTSD claims.  Further, 38 C.F.R. § 3.304(f)(5) allows the veteran to use evidence other than the service treatment records (STRs) to corroborate her account of the stressor incident.  This evidence includes, but is not limited to: medical records, police records, statements from the veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

The Board notes that service connection will be presumed for certain chronic diseases, including tuberculosis, if manifest to a compensable degree within three years after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).


Factual Background and Analysis

      Psychiatric Disorder
      
The Veteran contends that she has a current psychiatric disorder, to include PTSD due to MST and depression, which arise out of her experiences in service, to include the following stressors: a consensual sexual relationship with a peer, a physical altercation with a peer and a meeting with the colonel regarding this incident, and her transfer off base by the military police. 

In the instant case, the Veteran has been diagnosed with PTSD and MDD.  In VA treatment notes dated in December 2010, the Veteran was diagnosed with depressive disorder NOS.  A diagnosis of PTSD appears in the Veteran's group therapy notes dated in July 2010, however, it is unclear whether this diagnosis was in accordance with the DSM-IV criteria.  In a March 2013 VA psychological evaluation, the VA examiner, a psychologist, diagnosed the Veteran with PTSD and MDD.  The Board therefore finds that the diagnoses of PTSD and MDD satisfy the requirement of evidence of a current disability.  

Second, there is credible supporting evidence that an in-service stressor occurred.  Although the March 2013 VA examiner found that the Veteran's claimed in-service stressors did not meet criterion A (stressor) for  PTSD, the examiner found that the Veteran's highly abusive relationship with her ex-spouse did meet criterion A for PTSD.  The evidence indicates that the Veteran met her spouse in January 1981 and married him on May 8, 1981, while she was still in service.  (The Board notes that the Veteran was discharged from service on June 20, 1981.)  The Veteran reported further that her spouse started being physically abusive almost immediately (within the first month of marriage).  This evidence establishes that she at least as likely as not suffered an in-service traumatic event during service, which satisfies the second requirement to establish service connection.  

Third, the evidence of record makes it as likely as not that the current psychiatric condition is a result of trauma from the marriage that began in service.  Specifically, the March 2013 VA examiner found that the Veteran's current diagnosis of PTSD is etiologically related to the abusive marriage described above.  The examiner noted that the Veteran was "quite tearful when discussing the physical, sexual and emotional abuse she endured at the hands of her ex-spouse."  The evidence therefore indicates a link, established by medical evidence, between the Veteran's current symptoms and the in-service stressor of her abusive marriage.  The Board is cognizant that, as noted, she married less than two months prior to her separation.  Nevertheless, as the record reflects that the abuse began almost immediately, the Board concludes that there is at least in equipoise as to whether her PTSD is related to service. 

As to the Veteran's MDD, the March 2013 VA examiner found that although the Veteran's depression has been occurring since her childhood, there is no doubt it has worsened over time, as the Veteran has had ongoing passive suicidal ideation recently.  The examiner found that the Veteran's increased depression is more likely related to her trauma from her abusive relationship with her ex-spouse, strained relationship with her son, financial problems, and social isolation.  The Board finds that while there is some suggestion that the Veteran manifested symptomatology of depression prior to service, her June 1978 entrance examination was normal, and, therefore, she is entitled to the presumption of soundness with regard to any psychiatric disability.  38 U.S.C.A. § 1111.  Nevertheless, given the examiner's opinion that the Veteran's increased depression is more likely related to her trauma from her abusive marriage, it is at least as likely as not that the Veteran's depression was at least in part caused either directly by the trauma in service or by the now service-connected PTSD.

In short, having resolved doubt in the Veteran's favor, the Board finds that the criteria for entitlement to service connection for a psychiatric disorder, to include PTSD due to MST, and MDD, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that this grant is intended to represent the Veteran's complete psychiatric disability picture currently presented by the record as due to service.  See Clemons, 23 Vet. App. 1.


	Tuberculosis

The Veteran is seeking entitlement to service connection for tuberculosis.  Specifically, the Veteran contends that she was exposed to TB in service. 

While service treatment records are negative for any findings related to TB, post-service treatment records show that in January 2000 and January 2009, the Veteran tested positive on PPD testing.  Additionally, in June 2009, the Veteran's parents submitted a statement noting that the Veteran called during her service to tell them that she had been exposed to TB.  There are no treatment records associated with the file specifically indicating that the Veteran ever developed active TB, however, numerous diagnostic studies reveal the presence of a nodular infiltrate in the right lower lobe.  An October 1992 report contains a notation indicating that TB could not be ruled out as the cause of that lobe. 

Pursuant to the Board's August 2012 remand directives, the Veteran was afforded a VA examination in March 2013 to determine whether she currently has TB or any residuals thereof, and, if so, the etiology of any current TB disability.  During the examination, the Veteran reported that in 1978, while on active duty, she had a positive PPD skin test for TB.  She claims that she was given isonicotinylhydrazine (INH) and took the medication for one year.  She attributed her frequent coughing with phlegm to this past exposure to TB.  She reported that she gets fatigued easily and her lungs are fragile.  She explained that at times, it hurts to breathe, and she is constantly getting respiratory infections.  An X-ray of the Veteran's chest showed no acute cardiopulmonary abnormalities except for a few scattered calcified granulomas.  The VA examiner noted that there is no evidence in the Veteran's service treatment records of the diagnosis/development of the TB disease.  The examiner found that the Veteran has never been diagnosed with, nor does she have any tuberculosis now.  The examiner opined that review of the research does not indicate any long term effects of INH or consider exposure to TB to be an illness in and of itself.  The examiner concluded that it is less likely than not that the claimed condition was incurred in or caused by service.

On review of the evidence of record, the Board finds the record does not show a diagnosis of active tuberculosis during service, within three years following discharge, or at any time since service.  Without a diagnosed disability, service connection may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran had positive PPD tests in 2000 and 2009, the Board observes that a positive PPD test is merely a laboratory finding and does not show that the Veteran has ever experienced an active disease process.  A laboratory finding, alone, is not considered a disability for which service connection may be established.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating that diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities).

Moreover, the March 2013 VA examiner specifically determined that the Veteran has had no active pulmonary TB, and that, except for a positive PPD test, there is no residual or active disease at this time.  Therefore, as the Veteran was not diagnosed with an active disease process at the March 2013 VA examination or in any other post-service medical evidence of record, service connection cannot be granted on a direct or a presumptive basis. 

The Board acknowledges the Veteran's contentions that she has residuals of TB as a result of her active duty service.  Certainly, the Veteran can attest to factual matters of which she had first-hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether she has current residual symptoms as a result of an active TB infection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, the Board finds that the Veteran's lay assertions regarding her claimed TB are far outweighed by the medical evidence of record, to specifically include the March 2013 VA medical opinion.

Under these circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for TB, and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, is granted.

Entitlement to service connection for TB is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


